DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 & 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of tracking and forming bets and displaying balances.  Tracking and displaying data is a method that can be performed by a human using pen and paper. Forming bets is a commercial or legal interaction (i.e., forming contracts). Thus, the claims are drawn to a method of organizing human activity. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor, memory device, display, input device, and acceptor are all part of a generic computer as is shown from the following paragraph of Applicant’s specification:
[0056] The present disclosure contemplates a variety of different systems each having one or more of a plurality of different features, attributes, or characteristics. A "system" or "gaming 20 system" as used herein refers to various configurations of: (a) one or more servers; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices. Thus, in various embodiments, the system of the present disclosure includes: (a) one or more electronic gaming machines in combination with one or more servers; (b) one or more personal gaming devices in combination with one or more servers; (c) one or more personal gaming devices in combination with one or more electronic gaming machines; (d) one or more personal gaming devices, one or more electronic gaming machines, and one or more servers in combination with one another; (e) a single electronic gaming machine; (f) a plurality of electronic gaming machines in combination with one another; (g) a single personal gaming device; (h) a plurality of personal gaming devices in combination with one another; (i) a single server; and/or (j) a plurality of servers in combination with one another. For brevity and clarity and unless specifically stated otherwise, "EGM" as used herein represents one EGM or a plurality of EGMs, "personal gaming device" as used herein represents one personal gaming device or a plurality of personal gaming devices, and "server" as used herein represents one server or a plurality of servers. 

Note that the claims, as amended, are drawn to a method of bookkeeping that can be performed by a person with pen and paper. A user writes down a starting balance. He places a bet (e.g., a football bet) and subtracts the amount wagered from the balance and writes down the new balance – which is distinct from the first balance. The bet is placed before the event occurs – as is the almost universal practice in the art. If he wins the bet, he adds the amount he won to the balance and writes down the new balance. He then goes to another betting location or website. He makes a second bet on an event (e.g. a horse racing wager) prior to the event taking place, and subtracts the amount of the second bet from his balance and writes down the new balance. If he wins, he adds the win amount into his balance and writes down the new balance. 
Clearly, bookkeeping is a fundamental economic practice of long standing. According to Investopedia.com, bookkeeping probably emerged around 2,000 BC. (See https://www.investopedia.com/articles/08/accounting-history.asp) The use to which funds are put is immaterial.
Furthermore, the use of a computer is simply as a tool to implement the abstract idea. There is no improvement to a computer’s capability. It should be noted that even if we take the computer into account, the claims read on a person using a spreadsheet to track his wagering account. This cannot be considered “inventive” in the context of §101.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 & 14-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hong et al. (United States Pre-Grant Publication 2015/0339888)
Claims 1, 14:  Hong teaches a system (11) including a processor (Claim 11) and a memory device that stores a plurality of instructions (inherent in digital computers) that, when executed by the processor, cause the processor to do the following:   Cause a display, by a display device, of a first balance of a first sports wagering account (Fig 3, 18), and a second balance of the first sports wagering account, the second balance of the first sports wagering account being distinct from the first balance of the first sports wagering account. (When a player makes a wager, that wager is reflected in a second account balance of a first sports wagering account. Since the balance is different from the first balance, it is distinct from the first balance.) Responsive to a first sporting event wager being placed on a first outcome of a first sporting event that is associated with a first entity (see Fig. 7) prior to an occurrence of the first sporting event (¶ 0009 describes placing bets prior to the start of the event) and is independent of any second entity prior to the occurrence of the first sporting event (Each horse in a race is independent of any other horse. Each team in a game is independent of the other team. Thus, each entity in the placed wager is independent of any other entity.): automatically cause the display by the display device of a reduced first balance of the sports wagering account the reduction of the first balance being based on a first amount of the first sporting event wager. (¶ 0023 – the player’s account balance has the amount wagered deducted from it.) Hong teaches that the system communicates data which results in a display device (18) displaying the reduced first balance of the sports wagering account. (¶ 0007 says that the player may view the account balance. This is interpreted as being the current account balance which is automatically displayed.) Responsive to a determination that the first sporting event wager is a first winning sporting event wager, Hong teaches having the system automatically increase the first balance based on a first award amount associated with the first winning sporting event wager, and communicate data which results in the display device displaying the increased first balance of the sports wagering account. (¶ 0027 discloses adding winnings to the player account. See above for maintaining a current balance and automatically displaying it.) Hong teaches that the account may be used to wager on events in several venues. (¶ 0027 teaches that the balance may be used for wagering at several venues.) Each venue is considered to be a different entity. Thus, responsive to a second sporting event wager being placed on a second outcome of a second sporting event associated with a second, different entity the system will reduce a second balance of the sports wagering account, the reduction being based on a second amount of the second sporting event wager, communicate data which results in the display device displaying the reduced second balance of the sports wagering account, and responsive to a determination that the second sporting event wager is a second winning sporting event wager: increase the second balance based on a second award amount associated with the second winning sporting event wager, and communicate data which results in the display device displaying the increased second balance of the sports wagering account.  (See discussion of the first wager.) The balance is maintained in response to all wagers. Thus, the 2nd balance of the wagering account is distinct from the 1st balance. All wagers are placed prior to the occurrence of the event being wagered upon., (¶ 0009)
Claims 2, 15:  The first entity allows wagers on a first type of sporting event and the second, different entity allows wagers a second, different type of sporting event.  Hong teaches both sports and race betting. (¶ 0007) These are two different types of event. Hong also teaches multiple venues. (¶ 0007) Each venue is consider to be a separate “entity.”
Claims 3, 16:  The wagers with the first entity comprises a wager on a first participant in the first sporting event (i.e., a participant in a race) and the wager with the second, different entity comprises a wager on a second, different participant (i.e., a team) in the second sporting event.  (¶ 0007)
Claims 4, 17:  The wager with the first entity comprises a first type of sporting event wager (i.e., a racing wager) and the wager with the second, different entity comprises a second, different type of sporting event wager (i.e., a football or other sport wager).  (¶ 0007)
Claims 5, 18:  The first sporting event (i.e., the race) and the second sporting event (i.e., the team sport) are different sporting events. (¶ 0007)
Claims 6, 19:  The first outcome of the first sporting event comprises an outcome of an in-game event of the first sporting event.  Whether a racer wins the race is an in-game event.
Claims 7, 20:  The first sporting event is any of a live sporting event, a historic sporting event, a modified historic sporting event and an electronic sporting event.  A race is a live sporting event.
Claim 8:  The display device may comprise a mobile device executing a mobile device application associated with placing sporting event wagers.  Hong teaches using a telephone handset (¶ 0035) for interaction with the system. A telephone includes a mobile phone, which is a mobile device.
Claim 9:  Hong teaches an acceptor (35 & 37), wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify the first balance of the sports wagering account based on a monetary value associated with the received physical item.  (¶ 0025)  
Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the system is not amenable to performance by a human because the claims recite a “display device.” This is not persuasive. A piece of paper is a “display device.” So is a chalkboard. Furthermore, Applicant’s specification makes it clear that the display device in question is, at best, a part of a generic computer. Since the Alice decision, it has been clear that implementing an abstract idea on a generic computer is not eligible under §101. 
It is the function of a computer display to display data. Applicant has not invented a new type of display. Applicant has not invented a new use for a display. Applicant has not even invented a new manner of using the display to improve its capabilities. At best, applicant has merely changed the data being displayed on a computer screen. This is not “inventive” in the sense the term is used in connection with §101.
Applicant argues that Hong does not teach multiple balances of the same account. But, as pointed out in the rejection above, Hong maintains a running balance. Thus, there are multiple balances for the same account. And since each balance is different, each is distinct from the previous balances.
Applicant may be attempting to claim that the account is segmented. For instance, the account may have a certain balance that is dedicated to sports betting, and another that is dedicated to wagering on slot machines or for some other purpose.  With respect, this is not being claimed.
But even if it were claimed, Hong teaches displaying balances for both a sports/wagering account and a loyalty account. (See ¶ 0024.) Examiner considers this to be the segmented account that Applicant seems to argue (but does not claim). This is especially true since both segments of the player account (i.e., the sports/wagering account and the loyalty account) may be used to fund wagering activity. (¶ 0039)
For these reasons, the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for another wagering system that maintains and displays an account balance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799